            Case 1:20-cv-00166-TCS Document 45   Filed 06/11/21   Page 1 of 19




                UNITED STATES COURT OF INTERNATIONAL TRADE
           BEFORE THE HONORABLE TIMOTHY C. STANCEU, SENIOR JUDGE


 PRODUCTOS LAMINADOS DE
 MONTERREY S.A. DE C.V.,
     Plaintiff,

 v.
                                            Court No. 20-00166
 UNITED STATES,
      Defendant,

 and

 NUCOR TUBULAR PRODUCTS INC.
 and ATLAS TUBE AND SEARING
 INDUSTRIES,
       Defendant-Intervenors.


                                    REPLY BRIEF
                     IN SUPPORT OF PLAINTIFF’S RULE 56.2 MOTION
                      FOR JUDGMENT UPON THE AGENCY RECORD

                                                    David E. Bond
                                                    Allison J.G. Kepkay

                                                    WHITE & CASE LLP
                                                    701 Thirteenth Street, NW
                                                    Washington, DC 20005
                                                    (202) 626-3600
 June 11, 2021




AMERICAS 107697620
            Case 1:20-cv-00166-TCS Document 45                                   Filed 06/11/21              Page 2 of 19




                                                  TABLE OF CONTENTS


I.        INTRODUCTION ...............................................................................................................1

II.       ARGUMENT .......................................................................................................................1

          A.         Prolamsa Submitted Quantitative Evidence Supporting Its Reported LOTs ...........2

          B.         In Any Case, the Department Did Not Ask Prolamsa to Support
                     Quantitative Evidence to Support Its Reported LOTs .............................................3

                               The Department’s questionnaires did not request quantitative
                               information ...................................................................................................3

                               The Department did not issue any deficiency notices regarding the
                               evidence submitted regarding LOT .............................................................6

          C.         Defendant and Defendant-Intervenors Fail to Demonstrate that the
                     Department’s Determination was Based on Substantial Evidence ..........................8

                               Defendant’s and Defendant-Intervenors’ defense of the Department’s
                               analysis misinterprets the substantial evidence standard .............................8

                               Defendant Intervenors’ post hoc rationalizations of the Department’s
                               determination are improper ........................................................................10

          D.         Defendant-Intervenor’s Post Hoc Critique of Prolamsa’s Qualitative
                     Evidence is Meritless .............................................................................................11

III.      CONCLUSION AND RELIEF SOUGHT ........................................................................14




AMERICAS 107697620                                                  i
            Case 1:20-cv-00166-TCS Document 45                                  Filed 06/11/21             Page 3 of 19




                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)
                                                                CASES

Allegheny Ludlum Corp. v. United States,
    112 F. Supp. 2d 1141 (Ct. Int’l Trade 2000) .............................................................................9

Burlington Truck Lines v. United States,
   371 U.S. 156 (1962) ...........................................................................................................10, 11

Ereğli Demir ve Çelik Fabrikalari T.A.Ş. v. United States,
   308 F. Supp. 3d 1297 (Ct. Int’l Trade 2019) .........................................................................7, 8

Chr. Bjelland Seafood A/S v. United States,
   19 C.I.T. 35 (Ct. Int’l Trade 1995) ..........................................................................................10

Dillinger France S.A. v. United States,
    350 F. Supp. 3d 1349 (Ct. Int’l Trade 2018) ...........................................................................10

Hyundai Heavy Indus., Co. v. United States,
   332 F. Supp. 3d 1331 (Ct. Int'l Trade 2018) ..............................................................................5

Jacobi Carbons AB v. United States,
   422 F. Supp. 3d 1318 (Ct. Int’l Trade 2019) .............................................................................9

Jiaxing Bro. Fastener Co., Ltd. v. United States,
    822 F.3d 1289 (Fed. Cir. 2014)..................................................................................................6

Pasta Zara SpA v. United States,
   781 F. Supp. 2d 1297 (Ct. Int’l Trade 2011) ...........................................................................10

Shandong Huarong Mach. Co. v. United States,
   29 C.I.T. 484 (2005) ..................................................................................................................6

Ta Chen Stainless Steel Pipe v. United States,
   23 C.I.T. 804 (1999) ..................................................................................................................6

USX Corp. v. United States,
  655 F. Supp. 487 (Ct. Int’l Trade 1987) ..................................................................................10

                                          STATUTES AND REGULATIONS

19 U.S.C. § 1677m(d) ......................................................................................................................7




AMERICAS 107697620                                                 i
            Case 1:20-cv-00166-TCS Document 45                  Filed 06/11/21       Page 4 of 19




                             ADMINISTRATIVE DETERMINATIONS

Certain Cold-Rolled Steel Flat Products From the United Kingdom: Preliminary
   Results of Antidumping Duty Administrative Review; 2017-2018,
   84 Fed. Reg. 34868 (July 19, 2019),
   and Accompanying Preliminary Decision Memorandum..........................................................4

Corrosion-Resistant Steel Products From the Republic of Korea: Final Results of
   Antidumping Duty Administrative Review and Final Determination of No
   Shipments; 2017-2018,
   85 Fed. Reg. 15114 (Mar. 17, 2020),
   and Accompanying Issues & Decision Memorandum...........................................................4, 5

Heavy Walled Rectangular Welded Carbon Steel Pipes and Tubes from Mexico:
   Final Results of Antidumping Duty Administrative Review and Final
   Determination of No Shipments; 2017-2018,
   85 Fed. Reg. 41962 (July 13, 2020)
   and Accompanying Issues & Decision Memorandum..................................................... passim

Magnesium From Israel: Preliminary Affirmative Determination of Sales at Less
  Than Fair Value, Postponement of Final Determination, and Extension of
  Provisional Measures¸
  84 Fed. Reg. 32712 (July 9, 2019),
  and Accompanying Preliminary Decision Memorandum..........................................................4

Polyethylene Terephthalate Sheet from the Republic of Korea: Preliminary
   Affirmative Determination of Sales at Less Than Fair Value, Postponement of
   Final Determination, and Extension of Provisional Measures,
   85 Fed. Reg. 12500 (Mar. 3, 2020),
   and Accompanying Preliminary Decision Memorandum..........................................................5

Utility Scale Wind Towers from Canada: Preliminary Affirmative Determination
    of Sales at Less-Than-Fair-Value, Preliminary Negative Determination of
    Critical Circumstances, and Postponement of Final Determination and
    Extension of Provisional Measures,
    85 Fed. Reg. 8562 (Feb. 14, 2020),
    and Accompanying Preliminary Decision Memorandum..........................................................5




AMERICAS 107697620                                   ii
            Case 1:20-cv-00166-TCS Document 45             Filed 06/11/21   Page 5 of 19




I.        INTRODUCTION

          Plaintiff Productos Laminados de Monterrey S.A. de C.V. (“Prolamsa”) replies to

Defendant United States’ Response Brief (ECF No. 42) (“Def. Resp. Br.”); Defendant-Intervenor

Nucor Tubular Products Inc.’s (“Nucor”) Response Brief (ECF Nos. 40, 41) (“Nucor Resp.

Br.”); and Defendant-Intervenors Atlas Tube and Searing Industries’ (“Atlas Tube”) Response

Brief (ECF No. 37, 38) (“Atlas/Searing Resp. Br.”). We refer to underlying documents from the

record using the abbreviated names set forth in the Memorandum of Points and Authorities in

Support of Plaintiff’s Rule 56.2 Motion for Judgment Upon the Agency Record (ECF Nos. 31,

32) (“Prolamsa Br.”).

II.       ARGUMENT

          The outcome of this appeal turns on whether the Department’s rejection of Prolamsa’s

level of trade (“LOT”) claim based on the alleged lack of quantitative evidence was supported by

substantial evidence. As discussed in detail in Prolamsa’s Brief, Prolamsa did, in fact, submit

quantitative evidence, as well as qualitative evidence, supporting the LOT reported in its sales

databases.           Moreover, Prolamsa submitted quantitative evidence despite the fact that the

Department never requested such information nor identified any related deficiency in its

responses. The Final Results are devoid of any indication that the Department considered the

quantitative or the qualitative evidence supporting the LOT claim. See Prolamsa Br. at 13-19.

Defendant’s and Defendant-Intervenors’ responsive briefs fail to address these defects in the

Final Results.

          First, contrary to Defendant’s and Defendant-Intervenors’ claims, the Department did not

expressly require quantitative evidence to support a LOT claim. The Department made no such

request in the initial questionnaire, and did not request any clarification or supplemental



AMERICAS 107697620
            Case 1:20-cv-00166-TCS Document 45               Filed 06/11/21   Page 6 of 19




information after Prolamsa submitted quantitative information in its Supplemental Section A

Response. Moreover, at the time Prolamsa was preparing its response to the initial questionnaire,

the Department had not articulated a requirement for quantitative evidence to define LOTs.

While Prolamsa may retain the burden to establish its LOT claim, this Court’s rulings establish

that the Department still must meet its statutory obligation to request additional information if it

believes that a submission is deficient. If failed to do so here.

          Second, Defendant’s and Defendant-Intervenors’ defense of the Department’s reasoning

regarding quantitative evidence does not apply the appropriate standard of review. Because the

Department did not consider and weigh the quantitative evidence on the record in reaching the

Final Results, its reasoning was inadequate and its decision was not supported by substantial

evidence. Moreover, Nucor and Atlas Tube improperly offer post hoc rationalizations as to why

Prolamsa’s quantitative evidence was inadequate, which they did not raise before the

Department, thereby failing to exhaust their administrative remedy; and which the Department

did not discuss in the Final Results. Accordingly, the Court should disregard these arguments.

          Finally, Nucor’s attempts to discredit Prolamsa’s qualitative evidence supporting the

LOT claim are refuted by record evidence, and certain arguments were not properly raised before

the Department in the underlying proceeding of this appeal. Moreover, because the Department

did not rely on arguments related to qualitative evidence to deny Prolamsa’s LOT claim, Nucor’s

arguments are impermissible post hoc rationalizations.

          A.          Prolamsa Submitted Quantitative Evidence Supporting Its Reported LOTs

          As explained in its initial brief, Prolamsa submitted a quantitative analysis in support of

its LOT claim in response to the Supplemental Section A Questionnaire. See Prolamsa Br. at 10-

11, 14-16.           This analysis included “comparisons of selling expenses, salaries/benefits, and

headcount, all demonstrating the substantially higher expenses incurred for sales made through

AMERICAS 107697620                                  2
            Case 1:20-cv-00166-TCS Document 45           Filed 06/11/21    Page 7 of 19




HM Channel 4 due to the higher intensity of selling activities, such as those required to qualify

as a supplier and to coordinate customer-specific inventory and just-in-time delivery.” Id. at 10;

see also Supplemental Section A Response at 8 and Exhibit Supp. A-4. In addition to this selling

expense analysis, Prolamsa also submitted a quantitative analysis of its inventory levels to

support the increased activities related to inventory management for sales through HM Channel

4. See Prolamsa Br. at 10, 15; Supplemental Section A Response at 17 and Exhibit Supp. A-8.

Thus, the Department’s contention that “none of the documents provided demonstrate direct

quantitative support” and that Prolamsa “has not supported its LOT claims with quantitative

evidence” are squarely contradicted by the record. Final Decision Memo at 27.

          B.         In Any Case, the Department Did Not Ask Prolamsa to Support Quantitative
                     Evidence to Support Its Reported LOTs

          The Department rejected Prolamsa’s LOT claim on the alleged absence of quantitative

evidence, which the Department never requested and which was not a requirement under

Department practice when the initial questionnaire was issued.        Defendant and Defendant-

Intervenors fail to respond adequately to these key points. Moreover, while Defendant and

Defendant-Intervenors are correct that Prolamsa had the burden of establishing different LOTs,

they completely overlook the correlative legal requirement that the Department must clearly

request the information needed to conduct its LOT analysis and to timely notify a respondent if

the submitted information is deficient.

                     1.    The Department’s questionnaires did not request quantitative
                           information

          Although Prolamsa submitted quantitative evidence, it did so on its own initiative. The

Department never requested such evidence. Defendant’s and Defendant-Intervenors’ claims to

the contrary are incorrect. See Def. Resp. Br. at 6; Nucor Resp. Br. at 17; Atlas/Searing Resp.

Br. at 9.

AMERICAS 107697620                              3
            Case 1:20-cv-00166-TCS Document 45            Filed 06/11/21     Page 8 of 19




          Defendant claims that the Department “expressly requires respondents to provide

quantitative evidence to support their level of trade claims . . . .” Def. Resp. Br. at 6. However,

Defendant provides no citation to a question asked of Prolamsa in the review at issue. Instead,

Defendant references unrelated cases in which the Department considered quantitative evidence

in the context of the LOT analysis. These cases are irrelevant, however, because they do not

address the record in this case.

          For instance, in Magnesium from Israel and Certain Cold-Rolled Steel Flat Products

from the United Kingdom, which are cited by Defendant,1 the Department made specific requests

to provide a “quantitative analysis” related to the reported LOTs. See Magnesium From Israel:

Preliminary Affirmative Determination of Sales at Less Than Fair Value, Postponement of Final

Determination, and Extension of Provisional Measures¸ 84 Fed. Reg. 32712 (July 9, 2019), and

accompanying Preliminary Decision Memorandum at 13 (unchanged in final); Certain Cold-

Rolled Steel Flat Products From the United Kingdom: Preliminary Results of Antidumping Duty

Administrative Review; 2017-2018, 84 Fed. Reg. 34868 (July 19, 2019), and accompanying

Preliminary Decision Memorandum at 10 (unchanged in final). Such questions were not asked

of Prolamsa.

          Further, in Corrosion-Resistant Steel Products from the Republic of Korea, the

Department provided details on “new” questions related to LOT that were asked in the

questionnaire for that review, but were not asked in the previous review:

          Unlike the LOT questions in the prior review that had no sub-questions, the new
          LOT questionnaire requests that respondents provide . . . (4) a quantitative
          analysis showing how the expenses assigned to POR sales made at different
          claimed LOT impact price comparability functions; (5) a demonstration of how
          indirect selling expenses vary by the different LOT claimed; (6) an explanation of
          how the quantitative analysis provided support the claimed levels of intensity for

1
    See also Nucor Resp. Br. at 13.

AMERICAS 107697620                               4
            Case 1:20-cv-00166-TCS Document 45              Filed 06/11/21      Page 9 of 19




          the reported selling activities; (7) annual historical expense data reflecting average
          expenses incurred during a three-year period prior to the beginning of the POR for
          normal expenses for a selling activity that was not performed during the POR.

Corrosion-Resistant Steel Products From the Republic of Korea: Final Results of Antidumping

Duty Administrative Review and Final Determination of No Shipments; 2017-2018, 85 Fed. Reg.

15114 (Mar. 17, 2020), and accompanying Issues & Decision Memorandum at Comment 4

(emphasis added). Again, the Department made no such requests of Prolamsa in the review on

appeal here.

          Accordingly, Defendant’s generic claim that the Department “began expressly requiring

quantitative evidence to support level of trade claims in 2018” is not true with respect to this

particular case. Def. Resp. Br. at 10.2 There is no evidence on this record of the Department

doing so. See Hyundai Heavy Indus., Co. v. United States, 332 F. Supp. 3d 1331, 1342 (Ct. Int'l

Trade 2018) (“{E}ach review is separate and based on the record developed before the agency in


2
   Defendant and the Department also cited other cases where the Department denied a LOT
claim based on a lack of quantitative documentation, but those too are distinguishable for the
same reason. For instance, the Department cited its preliminary determinations in Polyethylene
Terephthalate Sheet from the Republic of Korea and Utility Scale Wind Towers from Canada as
further support for requiring quantitative evidence in analyzing LOT claims. Final Decision
Memo at 26, n. 175; see also Def. Resp. Br. at 11. In Polyethylene Terephthalate Sheet from the
Republic of Korea, the Department specifically cited its requests that the respondent “{p}rovide
a quantitative analysis showing how the expenses assigned to POI/POR sales made at different
claimed levels of trade impact price comparability;” and “{e}xplain how the quantitative
analysis . . . support the claimed levels of intensity for the selling activities reported in the selling
functions chart.” Polyethylene Terephthalate Sheet from the Republic of Korea: Preliminary
Affirmative Determination of Sales at Less Than Fair Value, Postponement of Final
Determination, and Extension of Provisional Measures, 85 Fed. Reg. 12500 (Mar. 3, 2020), and
accompanying Preliminary Decision Memorandum at 15 (emphasis added). And, in Utility Scale
Wind Towers from Canada, the Department specifically cited its request that the respondent
“{e}xplain how the quantitative analysis . . . support the claimed levels of intensity for the
selling activities reported in the selling functions chart.” Utility Scale Wind Towers from
Canada: Preliminary Affirmative Determination of Sales at Less-Than-Fair-Value, Preliminary
Negative Determination of Critical Circumstances, and Postponement of Final Determination
and Extension of Provisional Measures, 85 Fed. Reg. 8562 (Feb. 14, 2020), and accompanying
Preliminary Determination Memorandum at 15 (emphasis added). Again, the Department made
no such requests of Prolamsa in the proceeding under appeal.

AMERICAS 107697620                                 5
           Case 1:20-cv-00166-TCS Document 45           Filed 06/11/21    Page 10 of 19




the review.”) (citing Jiaxing Bro. Fastener Co., Ltd. v. United States, 822 F.3d 1289, 1299 (Fed.

Cir. 2014); Shandong Huarong Mach. Co. v. United States, 29 C.I.T. 484, 491 (2005)).

          Nucor claims that the Department’s questionnaire expressly requested particular

quantitative information through the one word “how” in the following question from the Section

A Questionnaire:

          Explain whether the prices you charge for the subject merchandise in the U.S.
          market and the foreign like product in the foreign market vary depending on the
          channel of distribution through which you sell and/or the customer category to
          whom you sell. If so, please explain how prices vary and why.

Nucor Resp. Br. at 17 (emphasis added).         This argument cannot be taken seriously.      The

Department must clearly ask for what it wants a respondent to submit. See Ta Chen Stainless

Steel Pipe v. United States, 23 C.I.T. 804, 820 (1999) (explaining the Department’s obligation of

letting a respondent know “what information it really wants”). In addition, whether or not a

quantitative analysis “seems crucial,” Nucor Resp. Br. at 17, to establishing differences in price

based on LOT is irrelevant, when Prolamsa answered the question on whether prices vary based

on channel of distribution in its Section A Response, and the Department did not seek further

clarification on this point.3

                     2.   The Department did not issue any deficiency notices regarding the
                          evidence submitted regarding LOT

          Defendant and Defendant-Intervenors also repeatedly emphasize that Prolamsa had the

burden to establish its LOT claim. See Def. Resp. Br. at 9, 13; Nucor Resp. Br. at 9-10, 16;

Atlas/Searing Resp. Br. at 9-10. However, the fact that Prolamsa carried this burden did not

3
   Prolamsa explained “how prices vary and why,” stating that higher prices charged for sales
through HM Channel 4 “reflected the significant, additional selling activities performed in
relation to sales through HM Channel 4, as well as the additional production costs incurred to
manufacture the parts.” Section A Response at A-22. The Department verified this information
in its original less-than-fair value HWRT investigation. See Section A Response at A-22 and
Exhibit A-5 (Productos Laminados Sales Verification Report at pages 7-8).

AMERICAS 107697620                              6
           Case 1:20-cv-00166-TCS Document 45            Filed 06/11/21     Page 11 of 19




absolve the Department of its statutory duty to request necessary information in its

questionnaires or to inform Prolamsa of deficiencies in its responses and provide an opportunity

to remedy them.

          This Court’s ruling in Ereğli Demir ve Çelik Fabrikalari T.A.Ş. v. United States is

particularly instructive on the interrelationship between a respondent’s burden of supporting its

claims and the Department’s obligation to define the evidence needed.           In that case, the

Department erred because it failed to inform the respondent of deficiencies regarding the

information reported to support a duty drawback adjustment. 308 F. Supp. 3d 1297, 1317-18

(Ct. Int’l Trade 2019). As the Court explained, where the Department finds that a response is

deficient, it is required under 19 U.S.C. § 1677m(d) to “provide that person with an opportunity

to remedy or explain the deficiency in light of the time limits established for the completion of

investigations or reviews.” Id. at 1318. The Court also stated that a respondent’s burden of

proof does not diminish this statutory requirement: “The Government’s suggestion that

Commerce’s statutory obligation is mitigated by the respondent’s burden to provide accurate

information runs counter to the mandatory nature of § 1677m(d).” Id. (emphasis added).

Ultimately, the Court concluded that the Department erred by failing to inform the respondent

“that its supplemental submission was deficient or make findings with regard to the practicability

of providing . . . an opportunity to remedy or explain the deficiencies.” Id.

          In this case, the Department did not request a quantitative analysis in the initial

questionnaire or any subsequent questionnaire. And even if it intended to, or found issue with

the quantitative information Prolamsa placed on the record to support its LOT claim, the

Department did not inform Prolamsa of this deficiency and provide a chance to respond.




AMERICAS 107697620                              7
           Case 1:20-cv-00166-TCS Document 45             Filed 06/11/21     Page 12 of 19




          Finally, Nucor argues that Prolamsa was a “sophisticated party” due to its participation in

other proceedings and, therefore, the Department should be excused for not asking particular

questions related to a quantitative analysis.        Nucor Resp. Br. at 17-18.       This argument

presupposes a sliding standard for transparency, under which the Department may expect

“sophisticated” parties to intuit the information it desires, while “inexperienced” parties are

entitled to detailed requests. Unsurprisingly, Nucor’s argument is not supported by a citation to

the statute, the regulations, determinations by the Department, nor rulings by this Court. In any

case, Nucor’s argument is clearly refuted by this Court’s reasoning in Ereğli Demir ve Çelik

Fabrikalari T.A.Ş., as discussed above.

          C.         Defendant and Defendant-Intervenors Fail to Demonstrate that the
                     Department’s Determination was Based on Substantial Evidence

          Defendant’s and Nucor’s defense of the Department’s conclusory rejection of Prolamsa’s

LOT claim ignores the Department’s obligation to provide sufficient reasoning for its

conclusions. Moreover, Nucor and Atlas Tube impermissibly offer post hoc rationalizations in

an effort to resuscitate the Department’s conclusion related to quantitative information on the

record as it relates to LOT.

                     1.   Defendant’s and Defendant-Intervenors’ defense of the Department’s
                          analysis misinterprets the substantial evidence standard

          The Department failed to explain why the quantitative evidence comparing selling

expenses and other factors between Prolamsa’s Commercial and Industrial sales was insufficient

for purposes of its LOT claim. Indeed, the Department failed to mention that evidence at all.

See Final Decision Memo at 27. Defendant claims that the Department’s supposed consideration

of the “totality of the record” met the substantial evidence standard of review. Def. Resp. Br. at

12. For its part, Nucor argues that the Department’s determination was supported by substantial




AMERICAS 107697620                               8
           Case 1:20-cv-00166-TCS Document 45            Filed 06/11/21    Page 13 of 19




evidence because the discussion of LOT covered several pages of the Final Results. Nucor

Resp. Br. at 11.

          In reality, the Department did not even mention that Prolamsa had submitted quantitative

information as part of its Supplemental Section A Response, let alone weigh that evidence in

conjunction with the qualitative evidence that was on the record. See Supplemental Section A

Response at 8, 17 and Exhibits Supp. A-4 and Supp. A-8. Mere lip service to the Department’s

obligation to consider the totality of the evidence or take a holistic approach does not cure the

Department’s failure to consider or discuss record evidence. See Final Decision Memo at 25, 28;

Allegheny Ludlum Corp. v. United States, 112 F. Supp. 2d 1141, 1165 (Ct. Int’l Trade 2000)

(“Commerce’s total failure to consider or discuss record evidence which, on its face, provides

significant support for an alternative conclusion renders Commerce’s determination unsupported

by substantial evidence.”).

          In addition, while Nucor urges that Commerce should be presumed to have “considered

all of the record evidence,” Nucor Resp. Br. at 11, this presumption applies only “absent a

showing to the contrary.” Jacobi Carbons AB v. United States, 422 F. Supp. 3d 1318, 1325 n.10

(Ct. Int’l Trade 2019). Here, Prolamsa has made a clear showing to the contrary. The record

clearly contains quantitative evidence. See, e.g., Supplemental Section A Response at 8, 17 and

Exhibits Supp. A-4 and Supp. A-8. Yet, the Department did not mention Prolamsa’s quantitative

evidence, nor cite to the portion of Prolamsa’s Supplemental Section A Response in which it was

included. See Final Decision Memo at 27. Further, the Department incorrectly states that

quantitative evidence was not provided.       Thus, the record shows that the Department was

unaware of and/or did not consider the quantitative evidence on the record, negating a

presumption that the Department considered the totality of the evidence.



AMERICAS 107697620                              9
           Case 1:20-cv-00166-TCS Document 45             Filed 06/11/21    Page 14 of 19




          Atlas Tube cites Dillinger France S.A. v. United States, 350 F. Supp. 3d 1349 (Ct. Int’l

Trade 2018) and Pasta Zara SpA v. United States, 781 F. Supp. 2d 1297 (Ct. Int’l Trade 2011)

for the proposition that the Department retains “wide discretion” to deny LOT claims.

Atlas/Searing Resp. Br. at 9-10. However, this discretion does not extend to simply overlooking

evidence and/or failing to provide a reasoned explanation.

                     2.   Defendant Intervenors’ post hoc rationalizations of the Department’s
                          determination are improper

          Defendant-Intervenors impermissibly read-in additional analysis that is not present in the

Final Results. For instance, Nucor discusses several reasons why it believes the quantitative

information submitted by Prolamsa was “wholly insufficient.” Nucor Resp. Br. at 16, 18; see

also Atlas/Searing Resp. Br. at 9 (alleging that Prolamsa’s quantitative evidence does not

demonstrate differences in “price comparability”). Yet, this reasoning is not present in the

Department’s actual analysis.       The Court “may not accept appellate counsel’s post hoc

rationalizations for agency action . . . .” Burlington Truck Lines v. United States, 371 U.S. 156,

168 (1962). And, based on the lack of reasoning in the Final Results, the Court is not required to

defer to the Department. See Chr. Bjelland Seafood A/S v. United States, 19 C.I.T. 35, 37 (Ct.

Int’l Trade 1995) (citing USX Corp. v. United States, 655 F. Supp. 487, 492 (Ct. Int’l Trade

1987) (“Neither should the court defer to an agency’s determination that is based on inadequate

analysis.”)).

          Nucor’s and Atlas Tube’s attempts to discredit Prolamsa’s quantitative analysis should

also be rejected because they fail to consider the quantitative analysis in tandem with other

record information that helps to connect the quantitative analysis to Prolamsa’s LOT claim, such

as the accompanying narrative descriptions of the quantitative information or the supporting




AMERICAS 107697620                              10
           Case 1:20-cv-00166-TCS Document 45           Filed 06/11/21     Page 15 of 19




qualitative documentation.4 See Nucor Br. at 16, 18; Atlas/Searing Resp. Br. at 9. Prolamsa’s

quantitative analysis illustrated the significantly higher overhead and selling expenses (in

relation to revenue earned) for its Industrial versus Commercial sales groups, which related to

Prolamsa’s sales teams, and were therefore directly related to the selling activities that those

teams performed in the ordinary course of business. See Supplemental Section A Response at 8

and Exhibit Supp. A-4.

          D.         Defendant-Intervenor’s Post Hoc Critique of Prolamsa’s Qualitative
                     Evidence is Meritless

          In the Final Results, the Department rejected the LOTs reported by Prolamsa on the

ground that they were not supported by quantitative evidence. Final Decision Memo at 27. The

Department did not analyze whether the qualitative evidence submitted by Prolamsa was

otherwise sufficient to support the reported LOTs. Instead, the Department simply concluded

that “the totality of record evidence contains inadequate support for Prolamsa’s LOT claims.”

Final Decision Memo at 28. Despite the lack of an analysis by the Department, Nucor now

offers its own post hoc critique of why Prolamsa’s qualitative evidence was inadequate. See

Nucor Resp. Br. at 19-24. As noted above, the Court may not accept after-the-fact analysis from

appellate counsel in place of the Department’s own reasoning. See Burlington Truck Lines, 371

U.S. at 168. In any case, Nucor’s arguments fail for several reasons.

          First, Nucor’s explanation of HM Channel 4, through which Prolamsa sold customized

products, as opposed to standard HWRT sold through HM Channels 1-3, is contradicted by the

4
    Nucor also notes that to the extent “Prolamsa thought the worksheet was relevant to
Commerce’s analysis, Prolamsa should have filed a case brief or raised the issue in its rebuttal
brief.” Nucor Resp. Br. at 11, n.1. This claim ignores the fact that the Department mentioned its
new standard of requiring quantitative evidence for the first time in the Final Results, after case
and rebuttal briefs were filed. When Prolamsa became aware of the Department’s application of
this standard in reviewing its LOT claim, it was long past the deadline to submit written
argument.

AMERICAS 107697620                             11
           Case 1:20-cv-00166-TCS Document 45            Filed 06/11/21    Page 16 of 19




record because it ignores the detailed descriptions of services offered for products sold through

HM Channel 4. See Supplemental Section A Response at 7-22 and Exhibit Supp. A-7. It is of no

relevance that Prolamsa may have sold both standard HWRT and customized products to the

same type of customer (i.e., OEMs). See Nucor Resp. Br. at 19-20. The key difference is that

when Prolamsa sold customized HWRT products in the home market, such sales were

accompanied by additional services and activities performed at higher levels of intensity. See

Prolamsa Br. at 5-8. Likewise, Prolamsa’s US sales are not relevant to the additional services

provided to customers who purchased customized HWRT products in Mexico. See Nucor Resp.

Br. at 20.5

          Second, Nucor claims that “custom products are subject to further manufacturing, which

may add more in manufacturing costs, and therefore might command a price premium.” Nucor

Resp. Br. at 20. Nucor simply ignores the evidence that the difference in sales prices is also

driven by differences in the nature and intensity of selling functions, which warrants finding

separate LOTs. See Nucor Resp. Br. at 21. As Prolamsa explained in its rebuttal brief before the

Department:

          The fact that industrial products are made to customer-specific requirements is a
          key fact – not because the physical characteristics of HWRT and production
          processes are, in-and-of themselves, determinative of a separate LOT, but
          because they drive numerous and substantial differences in selling functions
          that are determinative of a separate LOT. The Department recognized the
          importance of Production Part Approval Process (“PPAP”) for these sales:
          “Critical to these sales is the successful completion of the {PPAP}, an industry-
          specific qualification process that ensures quality and established processes for
          OEM customers . . . .” Further, the Department noted that PPAPs are
          representative of services provided in other selling activity categories, such as
          engineering services and technical assistance. PPAPs necessarily inform the

5
   Nucor did not provide the comparison of Prolamsa’s home-market and US sales that it
submitted in Exhibits 1 and 2 of its brief during the proceedings before the Department;
therefore, it is not properly part of the record before this Court on appeal and should be
disregarded.

AMERICAS 107697620                              12
           Case 1:20-cv-00166-TCS Document 45             Filed 06/11/21    Page 17 of 19




          intensity of selling activities required, and Prolamsa provided documentation in
          addition to contemporaneous PPAPs, which are illustrative of how its selling
          activities are informed by this service.

Rebuttal Brief at 7-8 (citations omitted) (emphasis added).

          Finally, Nucor reiterates arguments raised in its case brief before the Department related

to the type of supporting LOT documentation that Prolamsa provided. See Nucor Resp. Br. at

22-24; see also Def. Resp. Br. at 14 (referencing arguments made in Nucor’s case brief, but

failing to point to the Department’s incorporation of these arguments in its LOT analysis).

However, the Department did not adopt any of these arguments in the Final Results. In its case

brief before the Department, and response brief before this Court, Nucor claims that Prolamsa

“failed to provide any documentation for several selling activities,” (i.e., market research,

personnel training, order input processing, freight and delivery, just-in-time delivery, and after

sales services). Nucor Resp. Br. at 22; see also Heavy Walled Rectangular Welded Carbon Steel

Pipes and Tubes from Mexico: Case Brief and Request to Participate in Hearing if Held, Dec.

18, 2019 at 9-10 (CR 304; PR 158) (“Petitioners’ Case Brief”). However, Prolamsa provided a

table summarizing the documentation on record supporting these activities. See Rebuttal Brief at

4-6.

          Nucor further questions whether the supporting documentation for Prolamsa’s marketing

and sales promotional activities were sufficient to warrant finding separate LOTs. See Nucor

Resp. Br. at 22-24; Petitioners’ Case Brief at 10-13. Prolamsa responded to these identical

arguments in the rebuttal brief submitted to the Department, explaining why its marketing and

sales promotional activities for Industrial customers appropriately targeted such customers, and

expanded upon the additional efforts made to market and promote Industrial products to

Industrial customers. See Rebuttal Brief at 6-7.



AMERICAS 107697620                              13
           Case 1:20-cv-00166-TCS Document 45                Filed 06/11/21    Page 18 of 19




          Ultimately, because these arguments did not form the basis for the Department’s denial of

Prolamsa’s LOT claim, they do not merit consideration on appeal.

III.      CONCLUSION AND RELIEF SOUGHT

          For the reasons discussed is Prolamsa’s Brief and above, Plaintiff respectfully requests

that the Court:

          1)         Enter judgment in favor of Plaintiff;

          2)         Hold and declare that the 7.47 percent dumping margin assigned by the
                     Department to Prolamsa in the Final Results is unsupported by substantial
                     evidence and otherwise not in accordance with law;

          3)         Remand this matter to the Department to issue revised final results in
                     conformity with the Court’s decision; and

          4)         Grant Plaintiff such additional relief as the Court may deem just and
                     proper.

                                                   Respectfully submitted,

                                                   WHITE AND CASE LLP

                                                    /s/ David E. Bond
                                                   David E. Bond
                                                   Allison J.G. Kepkay

                                                   WHITE AND CASE LLP
                                                   701 Thirteenth Street, NW
                                                   Washington, DC 20005
                                                   (202) 626-3600

                                                   Counsel to Plaintiff Productos Laminados de
                                                   Monterrey S.A. de C.V.


Date: June 11, 2021




AMERICAS 107697620                                   14
           Case 1:20-cv-00166-TCS Document 45           Filed 06/11/21    Page 19 of 19




                                    CERTIFICATE OF COMPLIANCE

            I, David E. Bond, certify that the attached brief complies with the word limitation

 requirement, as stated in the Standard Chambers Procedures. The word count for Prolamsa’s

 Reply Brief, as computed by the White & Case word processing system (Microsoft Word

 2016) and manual tally, is 4,267 (exclusive of the table of contents, table of authorities, and

 counsel’s signature block).



                                               /s/ David E. Bond
                                              David E. Bond




AMERICAS 107697620
